ON MOTION FOR REHEARING.
[5] Respondent, on motion for rehearing, contends the opinion is inconsistent in ruling that the scope of interrogatories is coextensive with that permitted on depositions, and does not go beyond it to require disclosure of prospective witnesses found after the occurrence; and in further ruling that it would be proper to require defendant herein to give the same information on interrogatories which its operator could be required to give in a deposition.
Respondent's position is that this is inconsistent because "interrogatories are to be answered, not by the operator who `found' the witnesses `at the very time' of the casualty, but by an officer, director or managing agent of the defendant competent to testify in its behalf"; and that "the sole reason for holding such a question proper in a deposition of the operator (who was present at the accident) would be totally absent in the case of such an interrogatory addressed to a company official who was not present at the accident." In other words, respondent's claim is that this ruling requires hearsay testimony from a company official thereby conflicting with our ruling that Question 8 of the interrogatories was too broad "because it goes beyond what the operator actually immediately found out himself then and there about who were on the car at the time and place of the casualty; and calls for those whom any employee of defendant may have found there later or identified with it by hearsay only."
The fallacy of this argument is that it erroneously assumes that the only purpose of these interrogatories was to get testimony of an officer, director or managing agent of defendant. The interrogatories were not directed to them, they were directed to the defendant, a corporation. Section 85, and Rule 3.19, authorize service on one of *Page 728 
them to notify defendant, because a corporation has to be reached by service on some individual. Likewise, some individual must be responsible for making its answer. Section 27(c) authorized service on company officials to bring defendant into court in the first place, but no one would contend that such individual served was sued or would have to pay a judgment against the corporation. Of course, defendant's officers, directors and managing agents do not operate its cars and busses and most likely would not personally know anything about the circumstances of any of its traffic accidents. Therefore, interrogatories to a corporate defendant cannot completely take the place of depositions of its employees as a method of discovery. The best way to find out the circumstances of such accidents would be to take the deposition of the operator, or of other eyewitnesses. That would also be one way to find out the names of persons whom the operator knew were present at the casualty by reason of being found by him there on the car at that very time.
However, the operator might have to refresh his memory from the memorandum he made at the time (it is agreed that operators are required to make such a list) in order to fully answer the question. If he had made such a memorandum and delivered it to a company official, and the company has it in its files, why should not an officer of the company state the names shown on it in answer to a proper question on interrogatories. Certainly the corporation knows facts that are shown by its records. [Sec 6 Cyclopedia of Federal Practice, 842. Sec. 2814; Creden v. Central R. Co., 1 F.R.D. 168.] All that our opinion means is that plaintiff is entitled to this information, under State ex rel. Evans v. Broaddus. 245 Mo. 123, 149 S.W. 473, and should be allowed to get it either from the operator on a deposition or from defendant on interrogatories. Either one or the other may obtain it or it may take both. If no one can answer this question that is another matter; but that fact would not determine whether or not the question was proper. [Sec American Far Eastern Syndicate v. The Raphael Semmes. 3 F.R.D. 71.] Nevertheless, even when an officer does not have personal knowledge gained at the seene of the casualty. [912] some proper questions may be asked and should be answered if the information can be obtained from the company records. Questions 1 and 2 herein would seem to be in that category. Furthermore, if the interrogatories are too complicated and involved and seek to go in detail into controversial evidentiary matters, which would place too great a burden on defendant and could better be developed in depositions, the Court could sustain objections to them on that ground. [2 Moore's Federal Practice. 2619.] The spirit of the new code is to allow essential information, admissible in evidence, to be obtained by the less expensive method of interrogatories whenever that is reasonable and proper.
The motion for rehearing is overruled. All concur. *Page 729